     Case: 1:20-cv-05956 Document #: 40 Filed: 04/06/21 Page 1 of 1 PageID #:809

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Tomi Tranchita
                                Plaintiff,
v.                                                     Case No.: 1:20−cv−05956
                                                       Honorable Sara L. Ellis
Kwame Raoul, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 6, 2021:


        MINUTE entry The Court strikes the status date set for 4/7/2021 and resets it to
9/7/2021 at 9:30 a.m. for ruling on Defendants' motion to dismiss [37]. The Court sets the
following briefing schedule: Plaintiff's response is due by 5/7/2021; and Defendants' reply
is due by 5/28/2021. Mailed notice(rj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
